Citation Nr: 9901525	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  93-18 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of right shoulder dislocation, currently rated 30 
percent disabling.

2.  Entitlement to an increased rating for postoperative 
residuals of left shoulder dislocation, currently rated 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 
1983.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1992 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued 10 percent disability 
ratings for the shoulder disabilities.  Subsequently, the 
case was transferred to the RO in San Juan, Puerto Rico.

In July 1995 the Board remanded the case to the RO for 
additional development.

In October 1997 the RO granted an increased rating to 30 
percent for the residuals of reconstructive surgery of the 
right shoulder, with clinical spontaneous subluxation, and 
granted an increased rating to 20 percent for the residuals 
of reconstructive surgery of the left shoulder, with clinical 
spontaneous subluxation.


REMAND

Review of the record reveals that in the December 1998 
informal hearing presentation, the veterans service 
representative argued that separate ratings for arthritis of 
the shoulder were warranted in this case.  The Board notes 
that the issues of entitlement to service connection for 
arthritis of the shoulders have not been adjudicated, but 
finds that the matters are inextricably intertwined with the 
issues presently on appeal.  It would not be prudent to 
adjudicate the increased rating claims prior to adjudicating 
the claims for entitlement to service connection for 
arthritis of the shoulders.  

The veteran, in essence, contends that VA General Council 
precedent opinion, which held that a separate rating under 
Diagnostic Code 5010 for traumatic arthritis of the knee was 
allowable under certain circumstances to a veteran who was 
rated under Diagnostic Code 5257 for other knee impairment 
(due to instability or subluxation), was also applicable for 
shoulder disability.  See VAOGCPREC 23-97.

The United States Court of Veterans Appeals (Court) has held 
that disabilities may be rated separately without violating 
the prohibition against pyramiding unless the disorder 
constitutes the same disability or manifestations.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994); Evans v. 
Brown, 9 Vet. App. 273, 281 (1996); but see 38 C.F.R. § 4.14 
(1998).  

Accordingly, this case is remanded for the following 
development:

1.  The RO should adjudicate the claim of 
entitlement to service connection for 
arthritis of the shoulders, and then 
review the increased ratings claims.  The 
RO should conduct all necessary 
development, including additional medical 
opinion, if required, prior to 
adjudication of the service connection 
claims.  If service connection for 
arthritis of the shoulder(s) is 
established, the RO should also consider 
whether separate evaluations for shoulder 
disability are warranted.  

2.  If any benefit sought is not granted, 
for which a timely Notice of Disagreement 
is filed, the RO should issue a 
supplemental statement of the case.  The 
requisite response time should be 
afforded.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 2 -
